United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-79
Issued: April 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2007 appellant timely appealed the September 6, 2007 Office of
Workers’ Compensation Programs’ nonmerit decision denying his request for an oral hearing.
Because more than one year has elapsed from the most recent merit decision dated April 7, 2006
to the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing as
untimely filed.
FACTUAL HISTORY
On September 6, 2005 appellant, a 51-year-old former electronic technician, filed an
occupational disease claim alleging that he sustained a hearing loss due to noise at the employing
establishment. He stated that he first became aware of his condition in 1976. Appellant also
filed a schedule award.

On November 1, 2005 the Office accepted appellant’s claim for bilateral sensorineural
hearing loss.
On April 7, 2006 the Office vacated the acceptance on the grounds that appellant’s claim
did not satisfy the timely filing requirement. The Office explained that appellant’s last exposure
to noise was in 1996 but he filed his claim on September 6, 2005 which exceeded the three-year
filing requirement. The Office also noted there was no evidence that appellant participated in the
Hearing Conservation Program or that the employing establishment had any notice of his hearing
loss.
On August 4, 2007 appellant requested an oral hearing.
On September 6, 2007 the Office denied appellant’s request for an oral hearing on the
grounds that it was untimely and that the issue could equally be addressed by requesting
reconsideration and submitting additional evidence that he notified his employing establishment
within three years of his last exposure to the noise.
LEGAL PRECEDENT
Section 8124 of the Federal Employees’ Compensation Act provides that a claimant is
entitled to a hearing before an Office representative when a request is made within 30 days after
issuance of an Office final decision.1
Section 10.615 of Title 20 of the Code of Federal Regulations provides that a hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: an oral hearing or a review of the written record.2
Section 10.616(a) of Title 20 of the Code of Federal Regulations further provides, a
claimant, injured on or after July 4, 1966, who had received a final adverse decision by the
district Office may obtain a hearing by writing to the address specified in the decision. The
hearing request must be sent within 30 days (as determined by postmark or other carrier’s date
marking) of the date of the decision for which a hearing is sought.3
Although a claimant may not be entitled to a hearing as a matter of right, the Office has
discretionary authority with respect to granting a hearing and the Office must exercise such
discretion.4

1

5 U.S.C. § 8124(b)(1).

2

20 C.F.R. § 10.615.

3

20 C.F.R. § 10.616(a).

4

Carolyn O’Neal, 53 ECAB 645 (2002); Herbert C. Holley, 33 ECAB 140 (1981).

2

ANALYSIS
Appellant’s request for review of the written record was untimely. The Office denied
appellant’s claim on April 7, 2006, and appellant’s request for an oral hearing was postmarked
August 4, 2007. Because appellant requested an oral hearing more than 30 days after the merit
decision was issued, he is not entitled to a review as a matter of right. In its September 6, 2007
decision, the Office also denied appellant’s request for an oral hearing on the grounds that the
issue could be addressed by requesting reconsideration and submitting evidence not previously
considered which establishes that he notified his employing establishment within three years
from the date of his last exposure to the noise. The Office exercised its discretionary powers in
denying appellant’s request for a hearing and, in so doing, did not act improperly.5 Moreover,
there is no evidence in the case record to establish that the Office otherwise abused its discretion
in denying appellant’s oral hearing request. Accordingly, the Board finds that the Office
properly exercised its discretion in denying appellant’s request for a review of the written record.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2007 is affirmed.
Issued: April 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

Mary B. Moss, 40 ECAB 640, 647 (1989).

3

